428 F.2d 464
UNITED STATES of America, Appellee,v.William Earl MARSHALL, Appellant.
No. 14267.
United States Court of Appeals, Fourth Circuit.
Argued June 2, 1970.Decided June 18, 1970.

John C. Randall, Durham, N.C.  (Court-appointed counsel), for appellant.
William L. Osteen, U.S. Atty (Bradley J. Cameron, Asst. U.S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Defendant William E. Marshall appeals his conviction of possession of a contraband sawed-off shotgun.  26 U.S.C. 5841, 5861(d) and 5871.


2
The shotgun was discovered in the glove compartment of a 1963 Pontiac registered in the name of and owned by defendant's brother, Edward Marshall.  This motor vehicle had been used by the defendant with the consent of his brother for some two or three weeks prior to the arrest.  At the trial the owner of the vehicle, Edward Marshall, testified unequivocally that he consented to the search of the glove compartment and gave permission for a locksmith to open it in the presence of police officers.  Although there was other testimony from which it might reasonably be argued that truly voluntary consent was lacking, we think the inference drawn by the district judge was not clearly erroneous.  Even on cross-examination Edward stated that his consent was not given through fear and that he had not complained of the search.


3
The other points of error do not merit discussion.


4
Affirmed.